CV6-282                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00282-CV







Lone Star Gas Company, A Division of Enserch Corporation, Appellant



v.



Railroad Commission of Texas, Carole Keeton Rylander, Barry Williamson, Charles R.
Mathews, City of Dallas, and Dallas Independent School District, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT


NO. 96-04353, HONORABLE JOSEPH H. HART, JUDGE PRESIDING







PER CURIAM


	This is an interlocutory appeal from the trial-court order denying a temporary injunction to
prevent the Railroad Commission of Texas from proceeding with its Gas Utilities Docket No. 8623.  By
its "Unopposed Motion to Dismiss as Moot," appellant has informed this Court that the parties have now
settled their dispute.  The Railroad Commission has dismissed Docket 8623, the subject of the request for
temporary and permanent injunction and declaratory relief.  Accordingly, the cause is moot.  When a cause
becomes moot on appeal, the appellate court must set aside all orders relating to the temporary injunction
and dismiss the cause.  Isuani v. Manske-Sheffield Radiology Group, P.A., 802 S.W.2d 235, 236 (Tex.
1991); Christie v. Argonaut Ins. Co., 530 S.W.2d 334, 336 (Tex. Civ. App.--Austin 1975, no writ).

	Appellant has moved to dismiss the appeal and cause as moot.  We grant appellant's
motion.  We dismiss the appeal, our cause number 03-96-00282, and the underlying cause, trial court
cause number 96-04353.


Before Justices Powers, Jones and Kidd

Appeal and Cause Dismissed as Moot on Appellant's Unopposed Motion

Filed:   November 20, 1996

Do Not Publish